        Case
         Case1:15-cv-02739-LAP
              1:15-cv-02739-LAP Document
                                 Document274-8
                                          276 Filed
                                               Filed02/02/21
                                                     02/01/21 Page
                                                               Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETERSEN ENERGÍA INVERSORA, S.A.U. and
PETERSEN ENERGÍA, S.A.U.,

                                  Plaintiffs,

               -against-

ARGENTINE REPUBLIC and YPF S.A.,
                                                                  Case Nos.:
                                  Defendants.
                                                                  1:15-cv-02739-LAP
                                                                  1:16-cv-08569-LAP
ETON PARK CAPITAL MANAGEMENT, L.P.,
ETON PARK MASTER FUND, LTD., and
ETON PARK FUND, L.P.,

                                  Plaintiffs,

               -against-

ARGENTINE REPUBLIC and YPF S.A.,

                                  Defendants.


                                     [PROPOSED] ORDER

       Before the Court is Plaintiffs’ February 1, 2021 letter motion requesting to file under seal

portions of the Reply Memorandum of Law in Support of Plaintiffs’ Assertion of Privilege With

Respect to Communications with Burford Capital (“Reply Brief”), Exhibit 3 attached thereto,

portions of the declaration of Ignacio Tirado filed in support of the Reply Brief, Exhibit B

attached thereto, and portions of Exhibits E, H, and I to the declaration of Andrew E. Goldsmith

filed in support of the Reply Brief. Upon review of the letter motion and all prior proceedings in

the above-captioned actions, and otherwise being duly advised, it is hereby ORDERED that:

       Plaintiffs’ letter motion is GRANTED.
      Case
       Case1:15-cv-02739-LAP
            1:15-cv-02739-LAP Document
                               Document274-8
                                        276 Filed
                                             Filed02/02/21
                                                   02/01/21 Page
                                                             Page22ofof22




                 2 day of _________,
SO ORDERED this ___        February 2021.




                                    ________________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge
